324




                             ..



                             i




queatlllg ;the opb-
qwietlon   ,reaaa a8
                                     326

Emmable   B. Y. ffayford,   26&e 3
Ponotable   R. ‘J. '4yr0rd,   Pa&o 4
328
                                                                          329


Honorable   R. V.     ib;yf0ra, Page 6


           After oarefullp  oollsldaring  tha oontraot,   hereto-
fore nantioned, it is apparent that Rusk County through its
Commlsslonerst Ccurt raises n question presenting that then,
Is a possibility  that Rusk County is not enjoying the maxl-
mm partioipation   and benefit to whioh it may be entitled
under the Bona Assunptlon Law, and that the oounty m&ht
have a claim against the Board for pertloipatlon       in the
Bond Assumption Hu.ud on bonds whi@h have been paid by the
county but not assumed by the Board, aepeaially      with refer-
enoe to those bonds on whloh the Oounty haa already paid the
amounts maturin& prior to the aooeptanoe of aortain roads
by the Stats tiighway Comlsslon     top malntaname purposes;
ana there ls a posslbllity   that through law, oourt aotlon or
oorreatiraleglslatlon,that these bonds might be deolarsd
eligible  by the Soard so tabat Rusk County mi.ght reoslve re-
iolbureement rOr payments made by the W#unty pSi.OT to t?OOWC-
ber 13, 1941, the date when the Board began partioipatilon
and payment on sala bond&
            Artlole    66749-7,   Varnon*s Annotated   Civil   Statutes
pr0viaOfi that the Boera 0r count and Dlstrlot Road IIldebt&
2te88 ~hati 00i3dt or the state  iIighweiy hginaor, sm0
Goaptmller    of Pub110 Amount6 eml the fitate Tmasurar.      Ths
Board is oharged with ths duties of adalnistaring    t&e sot:
One or the duties of the Board 1s t0 a8Oerbln     and &8tWmiM
rram the data ma lnfonaatlon tuxnlehsd by the Oount~ &dges
or the State fina by the Chairman or tha State Highway comls-
sion and by the 2tate COmptrollsr of’ Pub110 Aoaount.8, anl
f’rom auoh iurther Investigation  that said Board may de- II@-
auaary, the mount of lndebtedne8s eli ible under the proti-
dona or this seotion or this aot (Art f 01s 667&p7) to par-
tloipate  in the moneys coming into aaid county and road dir
tsiot highway fund. This provision of the statute fuP&ar
pr0+iae9
            “The asoertainment and detenaination       by the
     Board of County and Diatrlct       Read Inaebtednasa,
     after reasonable notice and hearing, 09 the amount
     of any oounty or daflned road dfstriot        obligations
     eligible   under the provioions     of this aot to par-
     tloipate   in any moneys coming into the county end
     road district    highway fUnd or aB to the amount of
     any obl&ations      the proose d s of whloh wert aotually
     expended on state highways or on roade, hetmtof'ore
     oonstitutln~    stats hl&ways,     shall be final and
     conolusioe    and shall not be subject to review
                                                                    330

Bonorable   R. V. Rayford,   Page 7


     in shy other trlbunsl.    But said a00ra of couuty
     t3ua Distriat Road Indebtedness shall have the
     right at shy time to Oorreot any errors or mlstskee
     it my h8~8 =a%.”
            Paragraph (8) of hrtiole   667&q-7 providesr
           “The Board shall keep adequate timtea     or
     its prooeediqs   ana semlafmually,   within thirty
     (30) day8 arter February 28th and August 3lst,
     of eaoh year, shatl make Itemize& reports to eaOh
     oouhty with respcwt to the reoeipt,    dlsburaement,
     and investneht   of the funds oredited to suoh
     oountg.   The Conmlssioners Court of any Oounty,
     and/or its aooreaited representatives     shall have
     the right to inspeot the reoords 0r eald Board
     tmd of the State Treasurer,  at any reasonable tlnm
     ror the purpose or making any lweetlgatlon      or
     audit of the amounts artecrting its 00uuty.~
          Under the terms of the oontraot,Rusk Gouhty em-
ployed the party namd therein as attomey and aooounknt
=ror the purpose or naking suoh survey of bond fuhd 8xpadi-
tures ror highway purposes, end to assemble suoh lnfomatloh
and other evldewe   or proof neoessary to propsrly present
and subetantiate  any claim for reimbursement and oash refund
to whloh Rusk County may be entitled,   either by aotlon befor%
the Board under the present law or any amhdment thereto,~ or
by court aotlon thereundsr.”
          The party oontraoting   with Rusk County -agrees to
do all of the neoessary things outlined above, furnish
a skilled aooountant or aooouatante to assist him if It9 s
deemed neoessary,  to make the survey and to properly perform
any other servloes as may be required in an effort    to seoure
suoh reimbursement end cash mba8,      and to pay all expem5es
inaurred in connection therewith”.
             It is well established   5.n this State and has been
consistently    held by this department that a oounty has the
right to employ an attorney to perform Mrtain duties where
auah duties are not required to be performed by the county
or aistrlot    attorney in his offlolal    oapaoity.
           In vlsw of the foregoing   It ie the opinion Of this
department that the foregoing   oontraot is a legal ona whlOh
the Conariissloners’ Court has the a,uthorlty to make end execute.
Bonorable   R. V. Rayfe~d,   Pa&e 6


            In mnneotion with the foregoing we want to point
out that the cOxillselonera'   court is not authorized to pay
the oompensatlon provided In said oontraot out of the Lateral
Rosa Amount in view of the provisions       of Article 66749-7
and Artiole   667&q-80, Vernc~n~s Annotated Civil Statutes.
Suoh ompsnsatfon    must be paid out of the general fund of
the oounty and paid in acoordame with the oounty budget
providing for suoh.    All oounty expem¶itur@s lawfully autk~-
bed   to be made by a oounty   aust be paid out of the oounty'a
general fuod unlese there    is scsm law whloh makes than a
charge against a epeoial fund.      (Williams v. Carroll,  182
5. K. 29, Carroll. v. Klllianre, 202 S. ::. 504; Bemr County
et al. v. Mnnn, 157 3. Ye (21 134).
                                          Yours   very   truly




                                      m
                                                  ArdollMlUama
                                                         Assietant